         Case 1:17-cv-12356-PBS Document 135 Filed 04/17/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

RICHARD LANE, RICHARD PALMER,                          )
and LEA SUTHERLAND-DOANE,                              )
as ADMIN. ESTATE OF DAVID SUTHERLAND,                  )
      Plaintiffs,                                      )
                                                       )
v.                                                     )      CIVIL ACTION NO.:
                                                       )      1:17-CV-12356-PBS
                                                       )
PHILIP POWELL, and F/V FOXY LADY,                      )
      Defendants.                                      )

             MOTION TO AMEND ORDER FOR PRETRIAL CONFERENCE

       Now come Defendants Philip Powell and the F/V Foxy Lady and move this Court

to amend the Order For Pretrial Conference (Dkt. No. 115) to continue the Pretrial

Conference and Trial dates by at least 120 days and to also amend all corresponding

dates in said Order in a similar manner at the Court’s convenience.

       In support of this Motion, Defendants submit the attached Affidavit of Counsel, and

state that Plaintiffs, by and through counsel, do not oppose this motion.

Wherefore, Defendants respectfully request that the Order be amended.

Defendants, Philip Powell and
F/V Foxy Lady,
By their Attorney,

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq. [BBO No.: 567133]
The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road
Canton, MA 02021-1232
kgillis@subrogationattorney.com
781-326-1112                                                  Dated: April 17, 2020

                                 Certificate of Service

                                                                                        1
         Case 1:17-cv-12356-PBS Document 135 Filed 04/17/20 Page 2 of 2



I, Kevin F. Gillis, Esq., hereby certify that this document(s) filed through the ECF system

will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to counsel for each party on April

17, 2020.

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq.




                                                                                         2
